         Case: 3:20-cv-00514-bbc Document #: 6 Filed: 06/26/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

LYNNOTT ROGERS,

        Plaintiff,
                                                          Case No. 20-cv-514-bbc
   v.

DR. SMESTAD, DR. LOVAS,
AND CINDY,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case for failure to state a federal claim upon which relief may be granted.




        /s/                                                    06/26/2020
        Peter Oppeneer, Clerk of Court                             Date
